Citation Nr: 0617191	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-22 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance of another person 
(A&A). 


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION


The veteran had active service from August to December 1945.  
He died in December 2000.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2003 rating action that denied SMP based on A&A.  
The appellant filed a Notice of Disagreement in August 2003, 
and the RO issued a Statement of the Case (SOC) in April 
2004.  The appellant filed a Substantive Appeal in June 2004, 
and the RO issued Supplemental SOCs (SSOCs) in July and 
October 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant's disabilities include uncontrolled non-
insulin-dependent diabetes mellitus; right eye pseudophakia 
with an intraocular lens implant; a mature left eye cataract; 
a left patellectomy; osteoarthritis and degenerative joint 
disease of the knee and hand joints; stable, controlled high 
blood pressure; an incomplete right bundle branch block; 
manifestations of diabetic neuropathy; a background of 
diabetic retinopathy; a lumbar vertebral compression fracture 
of L2-3; lumbar radiculitis; osteopenia; and corrected visual 
acuity of 20/400 bilaterally.

3.  The appellant is neither bedridden nor a patient in a 
nursing home, and the weight of the competent evidence 
establishes that her disabilities do not render her unable to 
care for most of her daily needs without requiring A&A.


CONCLUSION OF LAW

The criteria for an award of SMP based on A&A are not met.  
38 U.S.C.A. §§ 1502, 1521, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

June 2003 and January 2004 RO letters specifically notified 
the appellant of VA's responsibilities to notify and assist 
her in her claim.  Through the July 2003 rating action, the 
April 2004 SOC, and the July and October 2004 SSOCs, the RO 
notified the appellant of the law and regulations governing 
entitlement to the benefits sought on appeal, the evidence 
that would substantiate her claim, and the evidence that had 
been considered in connection with her appeal.  After each, 
she was afforded an opportunity to respond.  Thus, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support her claim, and 
has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the June 2003 and January 2004 RO letters 
provided notice that VA would make reasonable efforts to help 
the appellant get evidence necessary to support her claim, 
such as medical records (including private medical records), 
if she gave it enough information, and, if needed, 
authorization, to obtain them.  Those letters further 
specified what records VA was responsible for obtaining, to 
include Federal records, and reiterated the type of records 
that VA would make reasonable efforts to get.  The June 2003 
and January 2004 letters requested that the appellant furnish 
medical evidence that pertained to her claim; the January 
2004 letter requested that she inform the VA of any evidence 
or information that would support her claim, and offered her 
the option of either authorizing the VA to obtain private 
medical records that supported her claim, or obtaining such 
records herself and sending them to the VA; and the April 
2004 SOC requested that she furnish any pertinent evidence 
that she had in her possession.  The Board finds that, 
collectively, these documents overall satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by her and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a claimant of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claim on 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the appellant 
both before and after the July 2003 rating action on appeal.  
However, the Board finds that any lack of full, pre-
adjudication notice does not prejudice her in any way, 
because any delay in issuing the 38 U.S.C.A. § 5103(a) notice 
did not affect the essential fairness of the adjudication, in 
that her claim was fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  As indicated above, the rating action, RO 
letters, SOC, and SSOCs issued in 2003 and 2004 collectively 
explained to the appellant what was needed to substantiate 
her claim, as well as the relative responsibilities of the 
parties; after each, she was afforded an opportunity to 
provide information and/or evidence in response.  As a result 
of RO development, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the appeal.  After the issuance of 
the RO's most recent, January 2004 notice letter, followed by 
yet another opportunity to provide information and/or 
evidence, the RO readjudicated the appellant's claim on the 
basis of all the evidence of record in April, July, and 
October 2004, as reflected in the SOC and SSOCs.

Hence, the Board finds that any VA failure to fulfill the 
VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate her claim, 
to include obtaining English translations of Spanish-language 
private medical records, and affording her comprehensive VA 
examinations in July 2003 and July 2004 in connection with 
her claim; reports of those examinations are of record.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Historically, by rating action of August 2001, the RO granted 
SMP at the housebound rate from January 2001.  By rating 
action of July 2003, the RO denied SMP based on A&A due to 
the following disabilities: arthritis of the knees with a 
right (sic) patellectomy, arthritis of the hands, right eye 
pseudophakia, a mature left eye cataract, high blood 
pressure, and a right bundle branch block (BBB).

Under the applicable criteria, increased pension is payable 
to a claimant by reason of the need for A&A.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.351(a)(1).  The need for A&A means 
helplessness or being so nearly helpless as to require the 
regular A&A of another person.  38 C.F.R. § 3.351(b).  A 
claimant will be considered in need of regular A&A if he (1) 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200, or less, in both eyes, or concentric 
contraction of the visual field to            5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
A&A under the criteria set forth in 38 C.F.R. § 3.352(a).  
38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)): inability 
of a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a claimant is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a claimant is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least 1 of the enumerated factors to be present; and that, 
because the regulation provides that the "particular 
personal function" which a claimant is unable to perform 
should be considered in connection with his condition as a 
whole, the "particular personal function" must be one of 
the enumerated factors. 

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for SMP based on A&A are not met.  Simply stated, the 
evidence does not show that any disability affecting the 
appellant renders her so helpless that she requires the 
regular A&A of another person.

On January 2001 examination by C. Morales Pagan, M.D., a 
blood pressure reading of 150/70 was recorded.  The appellant 
was noted to have arthritic pain in small joints, left knee 
range of motion limited to 20 degrees with pain and 
ankylosis, low back pain, and problems with imbalance and 
forgetfulness.  Her nutrition was good.  The doctor stated 
that she was unable to walk without the assistance of another 
person, and that she left her home or the immediate premises 
only for medical appointments.  She used a 4-point cane and 
orthopedic tennis shoes for locomotion.  The diagnoses were 
severe diabetes mellitus (DM), high blood pressure, left knee 
ankylosis, depression, and senile dementia.  The doctor 
opined that the appellant required the daily personal health 
care services of a skilled provider without which she would 
require hospital, nursing home, or other institutional care.

In another report of January 2001 examination, Dr. Morales 
Pagan added that the appellant's gait was regular, and that 
she had limitation of flexion and extension of both hands 
because of osteoarthritic pain, and limitation of left leg 
flexion and extension because of left patellar trauma.  There 
was pain to palpation of the low back.  She had problems with 
forgetfulness, as well as imbalance due to anxiety.  The 
diagnoses included arterial hypertension, and the doctor 
commented that the appellant had diabetic neuropathy and poor 
motor coordination, and that the prognosis was poor.

In an undated statement that was received in February 2001, 
Dr. Morales Pagan stated that the appellant had a 25-year 
history of non-insulin-dependent DM (NIDDM) with generalized 
diabetic retinopathy, a 20-year history of arterial 
hypertension, and episodes of loss of memory and depression 
that disabled her when performing daily activities.  She also 
had a 15-year history of a left knee limp due to patellar 
trauma which substantially limited her ambulation, as a 
result of which she required the assistance of family members 
for her daily tasks.

On July 2003 VA examination to obtain information as to the 
appellant's entitlement to SMP based on A&A, the examiner 
noted that she was not hospitalized, bedridden, or 
wheelchair-bound, and that she used a walking cane to 
ambulate.  Eye examination showed cataract extraction in the 
right eye, and intraocular lens implant, a mature cataract in 
the left eye, and a refractive error that was corrected with 
eyeglasses.  The examiner opined that the appellant was 
competent and capable of managing her benefit payments, and 
that she was independent in the needs and requirements of her 
daily living, with limitation in the ability to walk.  She 
used a 4-point walking cane to avoid falls.  There was a 20-
year history of diverticulosis, a salpingectomy, and a total 
hysterectomy, a 15-year history of NIDDM, arthritis, 
degenerative joint disease (DJD), and a left patellectomy due 
to a comminuted fracture, and a 5-year history of high blood 
pressure.  

The appellant currently complained of a backache, leg cramps 
at night, insomnia, urinary incontinence due to urgency, 
cephalgia, and loss of balance.  Her typical day consisted of 
alternate sitting and bedrest.  She cooked her own food, 
washed, cleaned the house, went to stores and a nearby mall, 
and fed her dogs.  

On current examination, the appellant was alert, oriented, 
and coherent.  Posture was erect, and nutrition satisfactory.  
She walked with the assistance of a 4-point cane.  Blood 
pressure readings of 150/80, 150/80, and 150/85 were 
recorded.  An electrocardiogram (EKG) showed normal sinus 
rhythm with a right BBB.  There was DJD of the upper 
extremity joints, arthritis of the interphalangeal joints of 
both hands, and arthritis of the shoulders, with satisfactory 
musculoskeletal function, coordination, and sensation.  
Examination of the lower extremities showed a left 
patellectomy with a well-healed surgical scar and DJD and 
osteoarthritis of the knee joints.  She complained of 
arthralgia in the standing position and limited locomotion, 
and was assisted with a walking cane.  She had limitation of 
motion and slow locomotion due to weakness of the knee 
joints, but satisfactory coordination and no muscular 
atrophy.  She had loss of balance on occasion.  There was a 
well-healed abdominal scar from the hysterectomy. She 
complained of a backache with spinal DJD.  The abdomen was 
nontender and without visceromegaly or palpable masses.  The 
appellant could walk without the assistance of another 
person, and the examiner opined that she was capable of 
leaving her home or the immediate premises at any time.  

The diagnoses were uncontrolled and stable NIDDM; right eye 
pseudophakia with an intraocular lens implant; a mature left 
eye cataract; a right (sic) patellectomy; osteoarthritis and 
DJD of the knee and hand joints; stable, controlled high 
blood pressure; and a right BBB with normal sinus rhythm.  
The examiner opined that the appellant needed supervision and 
assistance on occasion due to her ambulatory limitations due 
to bilateral knee pain.   

On July 2004 VA examination to obtain information as to the 
appellant's entitlement to SMP based on A&A by the same 
doctor who examined her in July 2003, the examiner noted that 
she was not hospitalized or bedridden, but she moved in a 
wheelchair.  Eye examination showed right eye pseudophakia 
with an intraocular lens implant, a left eye cataract that 
had had laser treatment, and diabetic retinopathy.  The 
examiner opined that the appellant was competent and capable 
of managing her benefit payments, and that she was partially 
independent in the needs and requirements of her daily 
living, with limitation in the ability to walk due to 
diabetic neuropathy.  There was a 15-year history of NIDDM 
and a left patellectomy, a history of a radical hysterectomy 
12 years ago, a 5-year history of arthritis and osteopenia, a 
3-year history of peripheral vascular insufficiency, a       
2-year history of high blood pressure, and a 6-month history 
of right eye pseudophakia.    

The appellant currently complained of back and right leg 
pain, leg edema and cramps, insomnia, cephalgia, and 
dizziness.  Her typical day consisted of sitting, preparing 
food, and light household duties.  

On current examination, the appellant was alert, oriented, 
and coherent.  Posture was erect, and nutrition satisfactory.  
She walked with the assistance of a cane.  Blood pressure 
readings of 180/80, 170/80, and 180/85 were recorded.  An EKG 
showed normal sinus rhythm with an incomplete right BBB and 
non-specific         T-wave abnormalities.  There was DJD of 
the upper extremity joints and arthritis of the 
interphalangeal joints, with satisfactory coordination and 
sensation nut limitation of hand grip.  Examination of the 
lower extremities showed a left patellectomy, DJD, arthritis, 
and weakness of the knee joint.  She walked with the 
assistance of a cane to avoid falls, with slow-motion, short 
step locomotion.  Weakness of the lower extremities, 
radiculitis, arthralgia, and diabetic neuropathy interfered 
with her balance and propulsion in walking.  She complained 
of a backache, and X-rays revealed a compression fracture of 
the L2-3 vertebral body, with lumbar radiculitis to the lower 
extremities.  The abdomen was nontender and without 
visceromegaly or palpable masses.  The examiner opined that 
the appellant could walk without the assistance of another 
person, and was capable of leaving her home or the immediate 
premises at any time.  

The diagnoses were uncontrolled NIDDM; manifestations of 
diabetic neuropathy; a background of diabetic retinopathy; 
high blood pressure; lumbar vertebral compression fracture of 
L2-3; lumbar radiculitis; DJD and arthritis; osteopenia; 
right eye pseudophakia with an intraocular lens implant; a 
mature left eye cataract; and a left patellectomy.

On July 2004 VA ophthalmological examination, the appellant 
complained of blindness.  On examination, corrected visual 
acuity was 20/400 bilaterally.  There was no diplopia or 
visual field deficit.  The eyelids were intact, and the 
sclera, conjunctivae, corneas, and lenses were clear.  
Extraocular movements were full.  The diagnoses were legal 
blindness secondary to moderate to severe non-proliferative 
diabetic retinopathy with associated macular edema; right eye 
pseudophakia in good order status post cataract extraction 
with lens replacement; and mature left eye cataract that was 
as likely as not secondary to DM.

On July 2004 VA cardiovascular examination, the appellant 
complained of dyspnea on exertion with moderate efforts.  On 
current examination, blood pressure readings of 130/80 and 
140/90 were recorded.  The lungs were clear to auscultation.  
Heart rhythm was regular.  There was grade 2/4 pitting edema 
of the upper extremities.  There was no evidence of 
congestive heart failure.  An EKG showed normal sinus rhythm 
and an incomplete right BBB with nonspecific T-wave changes.  
The diagnoses were arterial hypertension and incomplete right 
BBB, and the examiner opined that the appellant's 
cardiovascular disability had no effects on her daily 
activities.  

While the appellant reports, and the record confirms, her 
limited mobility stemming from her diabetic, cardiovascular, 
and arthritic disabilities, the Board finds that her overall 
disability picture does not prevent her from protecting 
herself from the hazards or dangers incident to her daily 
environment.  The Board finds that the totality of the 
medical evidence in this case contains no credible evidence 
of an inability to perform most of the functions associated 
with daily living, and the appellant is clearly not 
bedridden.  In this regard, the Board considers Dr. Morales 
Pagan's January 2001 medical opinion that the appellant 
required the daily personal health care services of a skilled 
provider without which she would require hospital, nursing 
home, or other institutional care to be of limited probative 
value in determining entitlement to SMP based on A&A, 
inasmuch as it is not supported by the clinical findings and 
observations on his and subsequent examinations and 
evaluations of the appellant.  

Rather, the Board ascribes greater probative value to other 
actual clinical findings and medical observations on 
evaluations of the appellant's physical condition to support 
the conclusions that her overall disability picture does not 
prevent her from protecting herself from the hazards or 
dangers incident to her daily environment, and that she is 
able to perform most of the functions associated with daily 
living.  In this regard, the Board notes the July 2003 VA 
medical opinions that, although the appellant needed 
supervision and assistance on occasion due to her ambulatory 
limitations due to bilateral knee pain, she was competent and 
capable of managing her benefit payments, and independent in 
the needs and requirements of her daily living, with 
limitation only in the ability to walk.  She cooked her own 
food, washed, cleaned the house, went to stores and a nearby 
mall, and fed her dogs.  Moreover, she could walk without the 
assistance of another person, and the examiner opined that 
she was capable of leaving her home or the immediate premises 
at any time.  Although in July 2004 the same VA examiner 
noted that the appellant was partially independent in the 
needs and requirements of her daily living, with limitation 
in the ability to walk due to diabetic neuropathy, he also 
opined that she was competent and capable of managing her 
benefit payments, could walk without the assistance of 
another person, and was capable of leaving her home or the 
immediate premises at any time.  Moreover, the July 2004 VA 
cardiovascular examiner opined that the appellant's 
cardiovascular disability had no effects on her daily 
activities.  
      
The Board thus finds these latter 2003 and 2004 VA clinical 
findings, observations, opinions, and conclusions to be 
dispositive of the question of whether the appellant requires 
SMP based on A&A, and that these more persuasive medical 
observations and opinions militate against the claim.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  
 
For all the foregoing reasons, the Board finds that the 
appeal in the claim for SMP based on A&A must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski,  1 Vet. App. 49, 53-56 (1990).


ORDER

SMP based on A&A is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs


